United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1142
Issued: March 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 9, 2016 appellant filed a timely appeal from a November 12, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he was totally
disabled for the period November 21, 2013 to January 24, 2014 due to a September 21, 2012
employment injury.
On appeal appellant maintains that his current condition is only related to the
September 2012 employment injury and is not related to his 2008 employment injuries. He

1

5 U.S.C. § 8101 et seq.

generally asserts that the September 2012 claim should be expanded to include additional
conditions.2
FACTUAL HISTORY
On September 24, 2012 appellant, then a 41-year-old marine electrician, file a traumatic
injury claim (Form CA-1) alleging that on September 21, 2012 a steel plate, which was leaning
on a fence, fell back causing a right lower leg injury. At that time he was on temporary duty in
Portsmouth, New Hampshire. Appellant’s regular duty station was Portsmouth, Virginia. He
was taken to an emergency room where, following examination and x-ray, he was diagnosed
with contusion of the right leg. Appellant was discharged in stable condition. OWCP accepted
contusion of the right leg. Appellant received continuation of pay and wage-loss compensation,
and returned to full duty on January 8, 2013. He was paid compensation for intermittent periods
for medical appointments and medical treatment thereafter and was paid appropriate
compensation.
On August 24, 2015 appellant filed a claim for compensation (Form CA-7) for the period
November 21, 2013 to January 24, 2014. An attached time analysis form (Form CA-7a)
indicated that he had not worked from November 25, 2013 through January 24, 2014.
By letter dated August 27, 2015, OWCP informed appellant of the evidence needed to
substantiate disability caused by the September 21, 2012 employment injury.
Medical evidence of record relevant to the time of the claimed disability includes a
November 21, 2013 report in which Dr. Paul J. Pontier, a Board-certified internist, noted
appellant’s complaint of recurrent right knee pain. Dr. Pontier described a history of a prior
medial meniscus tear and noted that appellant reported new pain in the lateral knee. He found
pain and effusion on examination and recommended an MRI scan.
A November 22, 2013 MRI scan of the right knee demonstrated likely postmeniscectomy
changes and a new small tear in the horn of the medial meniscus. Anterior lateral meniscus
degeneration was present with mild chondral abnormality as well as mild prepatellar and
superficial infrapatellar bursitis.
In a treatment note dated December 17, 2013, Dr. Samuel I. Brown, a Board-certified
orthopedic surgeon, noted a history of a new right knee problem after an old injury that occurred
five years previously, and a two-week history of sharp discomfort and swelling of the right knee.
He also reported a long history of sciatica. Following physical examination, Dr. Brown
diagnosed right knee pain and medial meniscus tear. He related that appellant’s pain was
2

The instant claim for the September 21, 2012 injury was adjudicated by OWCP under File No. xxxxxx449. As
explained by appellant in this appeal, he has additional claims for injuries that occurred February 15 and
July 26, 2008. OWCP adjudicated the February 15, 2008 claim under File No. xxxxxx188 and denied appellant’s
claim for lower back and neck pain. Under File No. xxxxxx817, OWCP accepted appellant’s claim for meniscal
tear of the left knee that occurred on July 26, 2008. An August 1, 2008 magnetic resonance imaging (MRI) scan of
the right knee demonstrated a medial meniscus tear. The history also indicates that appellant was in a motor vehicle
accident in 1991 when he fractured C7. A November 2008 MRI scan of the lumbar spine demonstrated mild disc
bulges at L4-5 and L5-S1. File Nos. xxxxxx188 and xxxxxx817 are not before the Board on the present appeal.

2

atypical for meniscus pathology, opining that sciatica/radicular pain could be a factor.
Dr. Brown advised that arthroscopic debridement was needed to rule out the knee as a source.
On December 23, 2013 he performed right knee arthroscopy with partial medial and
partial lateral meniscectomy. On January 7, 2014 Dr. Brown noted that surgery revealed modest
tearing of the medial and small area of the lateral meniscus. He advised that the knee looked
excellent postoperatively, and it was hoped that appellant could return to full duty. In reports
dated January 21, 2014, Dr. Brown noted a history of injury that beginning in December 2013 an
old injury flared up and was painful. He diagnosed a medial meniscus tear and checked a form
box marked “yes,” noting “work-related injury.” Dr. Brown indicated that appellant’s knee felt
good, advised that he could return to full duty on January 27, 2014, but reported that appellant
had been totally disabled from December 23, 2013 to January 26, 2014. He discharged appellant
from treatment.
In the interim, appellant was seen by Dr. David G. Goss, a Board-certified orthopedic
surgeon and associate of Dr. Brown. In a January 13, 2014 report, Dr. Goss diagnosed sciatica
and low back pain and provided an epidural steroid injection. Appellant had a second epidural
injection on February 7, 2014. On February 17, 2014 Dr. Goss reported that appellant continued
to have moderate-to-severe radiating low back pain. He noted that a prior MRI scan showed
mild stenosis and L3-4 and L4-5. Dr. Goss advised that, since appellant had not progressed
nonsurgically, he would need to have surgical decompression. On February 25, 2014 he
performed lumbar laminectomy and decompression at L3-4 and L4-5.3 On March 27, 2014
Dr. Goss noted that appellant continued to have radiating low back pain postsurgery. He
diagnosed herniated lumbar disc, low back pain, and sciatica.
In an attending physician’s report (Form CA-20) dated March 31, 2014, Dr. Pontier noted
a history of right knee injury with a torn medial meniscus. He checked a box marked “yes,”
noting “previous injuries to right knee.” Dr. Pontier advised that appellant was totally disabled
from November 21, 2013 through February 3, 2014. He remarked that the surgeon would advise
regarding when appellant could return to work. On an attending physician’s report dated April 4,
2014, Dr. Pontier reiterated his findings and conclusions.
On April 24, 2014 Dr. Goss noted that appellant continued to have severe radiating right
leg pain and on June 5, 2014 reported that he was not much better. He advised that appellant
showed him photographs that were date-time stamped and demonstrated significant bruising
along the right lateral leg, just below the knee. Dr. Goss opined that it was possible that
appellant’s symptoms could be related to a peripheral nerve crush injury and recommended a
right lower extremity electrodiagnostic study.
On July 21, 2014 Dr. Goss reviewed the July 15, 2014 right lower extremity
electrodiagnostic study and found it normal. He noted that appellant’s symptoms were
unchanged. Dr. Goss reiterated his diagnoses, counseled appellant on the importance of regular
exercise, weight control, strength training, and core conditioning, and advised that no additional
treatment was required.
3

OWCP did not authorize the February 25, 2014 back surgery or the December 23, 2013 knee surgery.

3

In correspondence dated August 26, 2015, the employing establishment noted that on
August 13, 2014 OWCP had denied a recurrence claim appellant had filed under File No.
xxxxxx817 and maintained that the instant claim for wage loss was not causally related to the
2012 employment injury.
On October 14, 2014 Dr. Pontier reported that appellant had a known knee injury in 2008
and additional trauma to his “left” leg in 2012, and knee derangement had been found after this
event.
On September 9, 2015 Dr. Brown reported that on December 17, 2013 appellant
presented with a new injury to his right knee, as supported by a November 22, 2013 MRI scan
that showed additional meniscal tearing.4
By decision dated November 12, 2015, OWCP denied appellant’s claim for wage-loss
compensation for the period November 21, 2013 to January 24, 2014 because the medical
evidence of record did not include a well-reasoned medical opinion explaining how his current
disability was causally related to the September 21, 2012 employment injury.
LEGAL PRECEDENT
Under FECA the term “disability” means the incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury. Disability is thus
not synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the
time of injury, has no disability as that term is used in FECA.5 Furthermore, whether a particular
injury causes an employee to be disabled for employment and the duration of that disability are
medical issues which must be proved by a preponderance of the reliable, probative, and
substantial medical evidence.6
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.7 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the

4

A May 1, 2014 lumbar spine MRI scan demonstrated postoperative changes, a mild disc bulge at L5-S1 with a
small annular tear, bilateral facet arthropathy, and patent canal and foramina with no overt nerve impingement.
Dr. Goss performed epidural steroid injections on May 8 and 22, 2014. An October 6, 2015 MRI scan of the lumbar
spine showed postoperative changes with a widely patent canal, mild multilevel degenerative disc disease and facet
arthrosis, and a right foraminal annular tear and disc herniation at L4-5 without nerve impingement. A right leg
MRI scan that day demonstrated postoperative changes, tricompartmental mild chondral loss, and no evidence of
new meniscal tears.
5

See 20 C.F.R. § 10.5(f); Cheryl L. Decavitch, 50 ECAB 397 (1999).

6

Fereidoon Kharabi, 52 ECAB 291 (2001).

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

4

relationship between the diagnosed condition and the specific employment factors identified by
the employee.8
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he was
totally disabled for the period November 21, 2013 to January 24, 2014 due to a September 21,
2012 employment injury, accepted for right leg contusion.
Medical evidence submitted to support a claim for compensation should reflect a correct
history, and the physician should offer a medically sound explanation of how the claimed work
event caused or aggravated the claimed condition.9
The MRI scans dated November 22, 2013, May 1, 2014, and October 6, 2015 did not
provide a cause of any diagnosed conditions, and medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.10 The lower extremity electrodiagnostic study was normal.
The opinion of a physician supporting causal relationship must be one of reasonable
medical certainty that the disability for which compensation is claimed is causally related to the
accepted work injury and such relationship must be supported with affirmative evidence,
explained by medical rationale and be based upon a complete and accurate medical and factual
background of the claimant.11
As noted, the September 21, 2012 employment injury was accepted for right leg
contusion. Following this injury, appellant returned to full duty on January 8, 2013. He stopped
work in November 2013 and claimed disability from November 21, 2013 to January 24, 2014.
Dr. Pontier noted on November 21, 2013 that appellant was complaining of recurrent
right knee pain and had a prior history of meniscal tear. The Board notes that under File No.
xxxxxx817 appellant had an accepted left meniscal tear that had occurred on July 26, 2008.12
The August 1, 2008 right knee MRI scan noted a tear of the right meniscus, not the left.13 While
Dr. Pontier indicated on attending physician’s reports dated March 31 and April 4, 2014 that
appellant was totally disabled from November 21, 2013 through February 3, 2014 and checked a
box marked “yes,” noting “previous injuries to right knee,” he exhibited no specific knowledge
of the circumstances of the September 21, 2012 employment injury and failed to explain how

8

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

9

D.D., Docket No. 13-1517 (issued April 14, 2014).

10

Willie M. Miller, 53 ECAB 697 (2002).

11

A.D., 58 ECAB 149 (2006).

12

Supra note 2.

13

Id.

5

this injury led to appellant’s current diagnosed condition. This opinion is therefore of limited
probative value.
Likewise, Dr. Brown did not link appellant’s current condition to the September 21, 2012
employment injury. Rather, he noted on December 17, 2013 that appellant had a right knee
problem after an old injury that occurred five years previously, or in 2008 not 2012. Dr. Brown
performed right knee arthroscopic surgery on December 23, 2013 and advised that appellant was
totally disabled from December 26, 2013 to January 26, 2014. At no time did he mention the
September 21, 2012 employment injury. Dr. Brown’s opinion is also insufficient to meet
appellant’s burden of proof.
Dr. Goss saw appellant on January 13, 2014 for complaints of low back pain. He related
in April 2014 that the pain radiated into the right leg. On June 5, 2014 Dr. Goss noted that
appellant showed him photographs that were date-time stamped and demonstrated significant
bruising along the right lateral leg, just below the knee. Although he opined that it was possible
that appellant’s symptoms could be related to a peripheral nerve crush injury and recommended a
right lower extremity electrodiagnostic study, a July 15, 2014 right leg electrodiagnostic study
was normal. Moreover, Dr. Goss did not mention what date was stamped on the photographs
and at no time indicated that appellant’s current condition was causally related to a
September 21, 2012 employment injury.
Thus, there is no medical opinion evidence of record that associates the period of claimed
disability in this case to the September 21, 2012 employment injury, accepted for right leg
contusion.
It is appellant’s burden of proof to establish that the claimed disability was causally
related to the September 21, 2012 employment injury. Appellant submitted insufficient evidence
to demonstrate a causal relationship between that injury and either his current right knee or low
back condition. He has failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he was
totally disabled for the period November 21, 2013 to January 24, 2014 due to a September 21,
2012 employment injury.

6

ORDER
IT IS HEREBY ORDERED THAT the November 12, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 15, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

7

